Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 17-19 and 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (U.S. PG Pub. No. 2018/0100115) in view of Yoshida.
In paragraph 2 Gao discloses a lubricating oil which may serve as a cooling fluid for electric and hybrid vehicles. In paragraph 23 Gao discloses that the compositions can be used in various components of electric and hybrid vehicles such as powertrain and drivetrain components, which are part of the propulsion system. In paragraphs 261 and 268 Gao discloses that the powertrain can comprise a battery, as recited in claims 28 and 31. In the reference’s claim 8 Gao discloses a method comprising a step of providing the lubricating oil to the electric or hybrid vehicle powertrain, as in the method limitations of claims 28 and 31, as well as claim 32 since providing the lubricating oil to the powertrain and battery will necessarily involve completely or partially immersing the battery in a static or circulating amount of the composition. In paragraphs 59 and 84 Gao discloses that the composition comprises a base oil, as recited in claim 17, where the base oil preferably has a viscosity of about 2.5 to about 9 cSt at 100° C, overlapping the range recited in claims 22, 24, and 36, and is preferably present in an amount of 70 to 95% by weight, within the range recited in claim 24 and overlapping the range recited in claim 36. In paragraphs 59, 63-65, and 75 Gao discloses that the base oil can be the types recited in claim 23. The “about 2.5 cSt” lower endpoint of the base oil viscosity range of Gao is also considered to overlap the range recited in claim 35, and in paragraph 64 Gao discloses that the when the base oil is a polyalphaolefin (PAO) it can have a viscosity ranging from 1.5 to 12 cSt, encompassing the range recited in claim 35. In paragraphs 27-42 and 85-214 Gao discloses that the composition can comprise additives meeting the limitations of claim 25. In paragraphs 86-97 Gao discloses that the composition can comprise phenolic or amine antioxidants, which will act as free-radical inhibitors in accordance with the disclosure on page 16 lines 6-15 of the current specification, meeting the limitations of claims 26 and 29. In paragraph 99 Gao discloses that the antioxidant can also be various phosphites, meeting the limitations of the free-radical inhibitors of claims 26-27. In paragraph 50 Gao discloses that the overall composition has a viscosity in a range overlapping or encompassing the range recited in amended claim 17. In paragraphs 211-214 Gao discloses that the composition can comprise additional additives, including those not specifically disclosed by Gao, but Gao does not disclose the further inclusion of a compound of formula (I).
The discussions of Yoshida in paragraphs 5 and 10 above are incorporated here by reference. Yoshida discloses a lubricant composition containing a perfluoroalkyl group containing compound. In paragraphs 42-44 Yoshida discloses that the perfluoroalkyl group containing compound meets the limitations of the compound of formula (I) of claim 17-18, where RF is a perfluorinated group having 2 to 6 carbon atoms, L is a linking group, and RH is an alkyl group having 8 to 18 or 6 to 16 carbon atoms, which can be optionally substituted with a benzyl group. In paragraph 43 Yoshida discloses that the group corresponding to the RF group of formula (I) is a perfluoroalkyl group having 2 to 6 carbon atoms, overlapping the ranges recited in claims 19 and 33. In paragraph 44 Yoshida discloses that the group corresponding to the RH group of formula (I) is an alkyl or benzyl-substituted alkyl group having 8 to 18 or 6 to 16 carbon atoms, overlapping the ranges recited in claim 19 and overlapping or falling within the range recited in claim 33.  In paragraph 39 Yoshida discloses that the perfluoroalkyl group containing compound is preferably present in an amount of 0.01 to 10 parts by weight, overlapping the ranges recited in claims 21 and 30 and encompassing the range recited in claim 34. Including the perfluoroalkyl group containing group compound of Yoshida as an additive in the composition of Gao therefore leads to a composition and method meeting the limitations of claims 17-19, 21-27, 31, and 33-36, as well as a method meeting the limitations of claims 28-30, since the composition must be formed by adding the perfluoroalkyl group containing group compound to a the composition.
It would have been obvious to one of ordinary skill in the art to include the 
perfluoroalkyl group containing group compound of Yoshida in the composition of Gao, in order to remove foreign substances such as dust which come into contact with the composition of Gao during use, as discussed in paragraphs 52-59 and 77 of Yoshida.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 17, from which claim 20 depends, has been amended to limit the kinematic viscosity of the composition at 100° C. Harkins, which was cited as anticipating claim 20 in the previous office action, does not disclose the kinematic viscosity of the composition, and one of ordinary skill in the art would not be motivated to modify Harkins, which comprises a mixture of a base oil and a hydrofluorocarbon refrigerant, to have to kinematic viscosity of the amended claims. Yoshida, as discussed above, does not disclose a fluorine-containing compound meeting the limitations of claim 20. The prior art does not disclose or render obvious the composition of amended claim 20. 

Response to Arguments
Applicant’s arguments filed 3/11/22 regarding the viscosity of the composition are moot in light of the new grounds of rejection set forth above. The newly applied Gao reference, in combination with Yoshida, renders obvious the compositions of amended claims 17-19 and 21-36. 
Applicant’s argument that one of ordinary skill in the art would not combine Tsubouchi and Yoshida is also applicable to the combination of Gao and Yoshida, but is not persuasive. As discussed in the rejection, Gao discloses that the composition can comprise a wide range of additives, including those not specifically disclosed by Gao, and Yoshida discloses a useful lubricant additive. Gao discloses throughout the reference that deposit control is a desired property of the composition, and Yoshida discloses in paragraph 70 that the foreign substance is not particularly limited. One of ordinary skill in the art would therefore be motivated to include the compound of Yoshida in the composition of Gao in order to help remove deposit-forming substances.
Applicant argues that Tsubouchi and Yoshida do not disclose the properties of improving the ignition resistance of a base oil or fire-protecting a battery, and do not disclose that the fluorine compound is a fire retardant. This argument is also applicable to Gao, but is not persuasive. The claims recite a composition and a method of using the composition, and Gao and Yoshida render obvious the claimed compositions and methods, which would therefore be expected to have the same properties as the current invention. Applicant has not provided any evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771